DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 05/31/2022 have been entered. Claims 1-7 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims  1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2003/0081331, of record) in view of Ram (US 2001/0000331). 
Regarding claim 1, Abe discloses a cemented lens (see Fig 1) comprising: a first lens having a convex surface (see Fig 1; Para [0042]; first lens L1 has convex object and image sides); a second lens having a concave surface (see Fig 1; Para [0042]; second lens L2 has concave surface on object side); and a cementation layer that cements the convex surface and the concave surface (see Fig 1; Para [0042]; cemented layer 13 adheres the convex and concave surfaces), wherein the cementation layer comprises a resin (see Fig 1; Para [0032]; adhesive comprises silicon resin) and a gap material, and the gap material is comprised of a plurality of particles (see Fig 1; Para [0010]; filler material can be resin granules, glass fiber granules or cut glass fibers).
Abe does not disclose gap material whose particle size is in the range of 3 um to 10 um. Abe and Ram are related because both disclose cemented lenses.
Ram discloses a light scattering device (see Fig 1) wherein the gap material particle size is in the range of 3 um to 10 um (see Fig 1; Para [0057]; metal oxide particles have diameters that range from 2 to 60 um) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Abe with wherein the gap material particle size is in the range of 3 um to 10 um of Ram for the purposes of preventing cloudiness cause by thermal stresses on the device. 
Regarding claim 2, Abe in view of Ram discloses the cemented lens according to claim 1 (Abe: see Fig 1), wherein the gap material comprises particles having a spherical shape (Abe: see Fig 1; Para [0042]; fillers are spherical granules). 
Regarding claim 3, Abe in view of Ram discloses the cemented lens according to claim 1 (Abe: see Fig 1), wherein the gap material is comprised of an organic composition (Abe: see Fig 1; Para [0032]; silicon resin is made of an organic silicon compound). 
Regarding claim 5, Abe in view of Ram discloses the cemented lens according to claim 1 (Abe: see Fig 1), wherein the resin is an active energy ray curable resin (Abe: see Fig 1; Para [0044]; adhesive could be a UV curable adhesive).
Regarding claim 6, Abe in view of Ram discloses the cemented lens according to claim 1 (Abe: see Fig 1), wherein a portion corresponding to an effective optical surface in the cementation layer does not comprises the gap material (Abe: see Fig 1; Para [0043]; portions of cementation layer do not have gap material and are made of resin). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2003/0081331, of record) in view of Ram (US 2001/0000331) as applied to claim 1 above, and further in view of Tochigi (US 2017/0003547, of record).
Regarding claim 4, Abe in view of Ram discloses the cemented lens according to claim 1 (Abe: see Fig 1). Abe in view of Ram does not disclose wherein an absolute value of a difference in refractive index is 0.01 or less between the gap material and the resin. Abe in view of Ram and Tochigi are related because both disclose light scattering devices whether an EL element in the case of Tochigi or a concave lens with respect to Abe.
Tochigi discloses a light scattering device (see Fig 6B), wherein an absolute value of a difference in refractive index is 0.01 or less between the gap material and the resin (Tochigi: see Fig 6B; Para [0246]; refractive index difference within the range of 0-0.15 between gap material and resin). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Abe in view of Ram with wherein an absolute value of a difference in refractive index is 0.01 or less between the gap material and the resin of Tochigi for the purpose of preventing cloudiness cased by thermal stresses on the device
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2003/0081331, of record) in view of Ram (US 2001/0000331) as applied to claim 1 above, and further in view of Asami (US 2015/0177493).
Regarding claim 7, Abe in view of Ram discloses the cemented lens according to claim 1 (Abe: see Fig 1). Abe in view of Ram does not disclose an in-vehicle camera. Abe in view of Ram and Asami are related because both disclose cemented lenses. 
Asami discloses a cemented lens (Para [0228-0229]) for an in-vehicle camera (see Fig 46; Para [0267]; imaging apparatus designed for in-vehicle camera 103)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Abe in view of Ram with an in-vehicle camera of Asami for the purposes of implementing the thermally resistant cemented lens so as to improve the image of in-vehicle cameras. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872